DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Response to Amendment
2.	Applicant’s amendments filed 6/20/2022 are accepted and entered. In this amendment, claims 1, 3, 9, and 11-16 have been amended and claims 2, 8, and 17 have been canceled. In response, the 101 and 112 rejections have been withdrawn.
Response to Argument
3.	Applicant’s arguments filed on 6/20/2022 regarding the prior art have been fully considered but they are not persuasive for the reason below.
	Regarding claim 1:  Applicant’s arguments regarding prior art are fully considered but they are moot in view of new ground of rejection as necessitated by the amendment. Specifically, the rejection is maintained that prior arts Olsson, Solomon, and Stein disclose these new features as demonstrated more fully below.
	Regarding claim 15: 
a. Applicant’s arguments that “Olsson does not teach the synchronized data represents at least one of structural and material defect of the pipe. Solomon is relied on for supplying these claim features missing from Olsson, but the reliance on Solomon is misplaced” (p. 7 para 3).

The Examiner respectfully disagrees. Solomon teaches when synchronization achieved enables recording specific points in time from sensors and transfer data pertaining to the pipeline network including pipe materials, sizes, capacity, or other physical properties, see [0074], e.g. material surrounding the pipe, fluid flowing in the pipe, see [0135]. It is obviously Solomon provides an ability to synchronize mobile sensors with a dynamic detection system that can adapt to varying conditions across the pipe network, e.g. detecting a leak within a pipe network (Solomon, [0080]-[0081]).

b. Applicant’s arguments that Solomon discloses sensors 14 and 16 which are attachable to water hydrants and the exterior of pipes (paragraph [0065], Fig. 1). Solomon's sensors 14 and 16 are clearly not sensors configured to be deployed within a pipe. Moreover, Solomon teaches synchronization of smartphones (paragraph [0083]), not data from sensors having different scan rates. For example, sensors 14 and 16 are not described in Solomon as sensors having different scan rates. Stein is silent on sensors configured to be deployed within a pipe.

The Examiner respectfully disagrees. Olsson teaches the limitation as stated in the previous Office. In addition, Olsson teaches the device for visually inspecting the interior of pipes which includes a single image element coupled to a pushed-cable end (col 1 lines 34-39, col 8 lines 17-24, col 14 lines 1-4). It is apparent Olsson teaches when pushing the cable by the reel in to the pipe it means “deploying the device inside the pipe”.
Solomon discloses as shown in figure 1, sensors 14 and 16 may be coupled to actual pipes within pipeline network (inside the pipe) at various locations, [0065]. Sensors 14 and 16 can be coupled to smart phones as vibration sensors (i.e. smart phone 20 and 22 in figure 1), see [0067], where the leak 18 may be detected by using smart phones 20 and 22 together with data received from respective sensors 14 and 16, see [0072], a uniform clock is provided to both smart phones 20 and 22 so that both devices are synchronized in time, thereby enable devices 20 and 22 provide correlated measurements of vibration signals obtained via sensors 14 and 16, see [0073]. 
Further Solomon discloses sensors 14 and 16 adapted to detect mechanical vibrations, where underground pipes buried with frequency range between 50-500 Hz or if pipes embedded within concrete floors where the range of frequencies between 500-2 KHz. Thus, sensors 14 and 16 can be performed at different frequencies. 
However, Solomon does not explicitly disclose some of sensors operating at different scan rates, but Stein discloses (a first device has first scan rate different with a second device has a second scan rate, par 0010 last 8 lines, 0052 first 3 lines). Thus, it is apparent sensors 14 and 16 of Solomon can be implemented in the camera head of Olsson for deploying in to the pipe to monitor inside the pipe, and Stein’s teaching can be applied in Solomon’s sensors 14 and 16 to have different scan rates that may provide sufficient parallax information to enable stereo analysis (Stein, [0049]). 
For the above reasons, the arguments regarding claim 15 is not persuasive.
Claim Objections

4. 	Claims 1, 10, 15, and 19 are objected to because of the following informalities:
	In claims 1 and 10, “the synchronized data is configured to represent …” should read, e.g. “a processor is configured to represent the synchronized data …” 
	Claims 15 and 19 are objected for the same reason as in claims 1 and 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
5. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1, 3-7, 9-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a. The recitation in claims 1 and 15, “at least some of the sensors operating at different scan rates” is indefinite. It is unclear what number that “some” represented for? Whether at least two, four or five?  The specification does not disclose “some” but “a plurality of sensors”. For purpose of examination, it is interpreted “two of the sensors”.
	Further in claims 1 and 15, “the collection computers configured to receive a synchronization signal for synchronizing clocks on the collection computers” is indefinite. It is unclear what it means because the specification does not disclose receiving synchronized signal, instead it says in page 8, using “heartbeat” signal running between the different collection computers and any external computer, such as one as support vehicle. Thus, it is understood the “heartbeat” signal used to synchronize the clocks on the collection computers 130, 132, 134, 136. For example, using, e.g. 60 beats per minute to synchronize the clocks on the collection computers 130, 132, 134, 136, etc. For the purpose of examination, it is interpreted synchronizing clocks on collection computers. 
	b. The recitation in claims 3 and 16, “wherein the plurality of sensors comprises a
camera configured to capture images above a flow line of fluid within the pipe as the sensor arrangement advances through the pipe” is indefinite. It is unclear how to capture images below the flow line if the camera captures images only above the flow line of fluid within the pipe?  For purpose of examination, it is interpreted “wherein the plurality of sensors comprises a camera configured to capture images within the pipe as the sensor arrangement advances through the pipe”.
Dependent claims are rejected for the same reason as respective parent claim.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


8.	Claims 16 and 18-20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in claim 16, “the method of claim 16” is improper dependent form because claim 16 cannot depend on its own. Dependent claims 18-20 are rejected as depending on its parent claim.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements. 

Statement of 35 U.S.C § 102 and 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Claim Rejections - 35 USC § 103 
10.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claims 1, 3-4, 7, 9-14, and 16 are rejected under 35 U.S.C. 103 as being obvious over Olsson et al, hereinafter Olsson (US patent 9,835,564 – of record) in view of Solomon et al, hereinafter Solomon (US 2015/0355045 – of record) and Stein et al, hereinafter Stein (US 2017/0126995 – of record).
	As per Claim 1, Olsson teaches a system for collecting disparate data within a pipe ( data received inside a pipe from a plurality of imaging sensors, col 1 lines 25-26 ), comprising: 
a sensor arrangement configured to be deployed within the pipe ( inspecting the interior of pipes, includes a single image element coupled to an end of a pushed-cable, see col 1 lines 53-60, col 8 lines 17-24, col 14 lines 1-4 ), the sensor arrangement ( Fig 1, a camera head 110 includes a plurality of sensors arranged as shown in Fig 2, see col 1 lines 53-54, col 8 lines 26-30 ) comprising a plurality of sensors configured to detect disparate data related to the pipe ( col 13 lines 14-19 ).
Olsson does not teach at least some of the sensors operating at different scan rates; a plurality of collection computers each coupled to a respective sensor, the collection computers configured to receive a synchronization signal for synchronizing clocks on the collection computers; a processor configured to synchronize the disparate data; a database configured to store the synchronized data; the processor configured to process the synchronized data; and a user interface configured to present the synchronized data to a user, wherein the synchronized data is configured to represent at least one of structural and material defects of the pipe.
Solomon teaches a plurality of collection computers each coupled to a respective sensor ( Fig 4, steps 100-102 );
the collection computers configured to receive a synchronization signal ( Fig 4, steps 104-106, [0083] ) for synchronizing clocks on the collection computers ( see [0009], [0075] ); 
a processor configured to synchronize the disparate data ( Fig 4, step 104, [0083] last 5 lines, [0078]-[0079] );
store the synchronized data in database ( see [0105]-[0106],  [0167], a storage in a memory considered a database ); 
the processor configured to process the synchronized data ( [0078]-[0080 ); and 
a user interface configured to present the synchronized data to a user, wherein the synchronized data is configured to represent at least one of structural and material defects of the pipe ( when synchronization achieved enables recording specific points in time from sensors and transfer data pertaining to the pipeline network ( i.e. the leak ) including pipe materials, sizes, capacity, or other physical properties, see [0074]-[0075], [0135] ).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson to synchronize the clock and the synchronized data represents pipe materials as taught by Solomon that would provide an ability to synchronize sensors with a dynamic detection system that can adapt to varying conditions across the pipe network, e.g. detecting a leak within a pipe network (Solomon, [0080]-[0081]).
 Olsson and Solomon do not explicitly teach at least some of the sensors operating at different scan rates; 
Stein teaches at least some of the sensors operating at different scan rates (the sensors operating at different scan rates, e.g. a first device has first scan rate different with a second device has a second scan rate, [0010] last 8 lines, [0052] first 3 lines ). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson to implement a couple of sensors having different scan rates as taught by Stein that would provide sufficient parallax information to enable stereo analysis (Stein, [0049]). 
As per Claims 3 and 16, Olsson in view of Solomon and Stein teaches the system and method of claim 1 and 16, Olsson further teaches the plurality of sensors comprises a camera configured to capture images above a flow line of fluid within the pipe as the sensor arrangement advances through the pipe ( Fig 2 shows image sensors 234 with LEDs 236 provide field of view or video stream, see col 2 lines 6-75, col 9 lines 22-26, col 10 lines 29-34 ).  
 As per Claim 4, Olsson in view of Solomon and Stein teaches the system of claim 1, Olsson further teaches the plurality of sensors comprises a sonar sensor (acoustic sensor “sonic sensor”, col 5 lines 41-43).  
 As per Claim 7, Olsson in view of Solomon and Stein teaches the system of claim 1, Olsson further teaches wherein the plurality of sensors comprises one or more of an 30accelerometer and a gyroscope (col 7 lines 1-3), a magnetometer, an Inertial Measurement Unit (IMU) (col 8 lines 44-54), and a ring laser.  
As per Claim 9, Olsson in view of Solomon and Stein teaches the system of claim 1, Olsson does not teach wherein the processor is configured to synchronize 5the disparate data using a heartbeat signal between the collection computers, Solomon teaches synchronizing 5the disparate data using a heartbeat signal between the collection computers ( Network time protocol “NTP” considered “heartbeat”, see [0088]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson using NTP as a heartbeat as taught by Solomon that would implement NTP or some other time distribution protocol for providing timing information to smartphones, e.g. for better synchronizing (Solomon, [0089], [0150] ).
As per Claim 10, Olsson in view of Solomon and Stein teaches the system of claim 1, Olsson further teaches the synchronized data is configured to represent three-dimensional geometrical representation of the pipe ( image elements provide a 3D view of interior pipe, see col 2 lines 20-22, col 13 lines 35-37, col 14 lines 3-4 ). 
As per Claim 11, Olsson in view of Solomon and Stein teaches t10he system of claim 1, Olsson further teaches a cable coupled to the sensor arrangement ( Fig 1, cable 106 ); and a reel coupled to the cable (reel 102, col 8 lines 24-25) and configured to increase and decrease the length of the cable within the pipe (col 8 line 67 to col 9 lines 3).
As per Claim 12, Olsson in view of Solomon and Stein teaches 15the system of claim 11, Olsson further teaches the reel is configured to provide locomotion to the sensor arrangement ( signals provided via push cable, see col 9 lines 33-42, where inspection 110 in Fig 1 coupled to the end of cable 106 from a reel 102 which connected to image display device 104, col 8 lines 20-25 and 40-42 ). 
As per Claim 13, Olsson in view of Solomon and Stein teaches the system of claim 11, Olsson further teaches wherein the sensor arrangement comprises a battery configured to provide power to the plurality of sensors ( power source “battery”, col 8 line 63-67, col 6 lines 12-13 ). 
As per Claim 14, Olsson in view of Solomon and Stein teaches the system of claim 1, Olsson does not explicitly teach wherein the sensor arrangement is a floating sensor platform. Solomon teaches the sensor arrangement is a floating sensor platform (first/second mobile devices coupled to first/second sensor within the pipeline network, see [0083], pipeline network can be underground networks, such as water, see [0006] ). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson using sensor arrangement as a floating on the water as taught by Solomon that could apply underground pipe network with carry large amount of water (Solomon, [0006]). 
 
12.	Claims 5-6 are rejected under 35 U.S.C. 103 as being obvious over Olsson in view of Solomon, Stein and further Kalayeh (US patent 7,411,196 – of record).  
As per Claim 5, Olsson in view of Solomon and Stein teaches the system of claim 1, the combination does not teach wherein the plurality of sensors comprises a Light Detection and Ranging (LIDAR) sensor. Kalayeh teaches a Light Detection and Ranging (LIDAR) sensor (col 3 lines 15-17).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Olsson, Solomon and Stein having a LIDAR sensor as taught by Kalayeh that would facilitate capture pictures in the visible portion of the spectrum (Kalayeh, col 9 lines 28-31). 
As per Claim 6, Olsson in view of Solomon and Stein teaches the system of claim 1, the combination does not teach wherein the plurality of sensors comprises a first Light Detection and Ranging (LIDAR) and a second LIDAR sensor.  Kalayeh teaches the plurality of sensors comprises a first Light Detection and Ranging (LIDAR) and a second LIDAR sensor (col 3 lines 14-16). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Olsson, Solomon and Stein having two LIDAR sensors as taught by Kalayeh that would facilitate to search and identify one or more regions of interest (Kalayeh, col 3 lines 20-23).

13.	Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over 

Olsson in view of Solomon and Stein (same rejected as in the previous Office action).
	As per Claim 15, Olsson teaches a method for collecting disparate data within a pipe, comprising: 
deploying a sensor arrangement within the pipe ( Fig 1, a camera head 110 includes a plurality of sensors arranged in Fig 2, push inside pipe 115 by cable reel 106, see col 4 lines 21-22, col 14 lines 1-2, col 8 lines 26-30. For example, inspecting the interior of pipes which includes a single image element coupled to an end of pushed-cable with a reel, col 1 lines 34-39, col 8 lines 17-24, col 14 lines 1-4 );
collecting disparate data related to the pipe using a plurality of sensors ( col 13 lines 14-19. For example, data received inside a pipe from a plurality of imaging sensors, col 1 lines25-26 ), 
Olsson does not teach at least some of the sensors operating at different scan rates; synchronizing the disparate data from the plurality of sensors; storing the synchronized data in a database; processing the synchronized data; and presenting the synchronized data to a user, wherein the synchronized data is configured to represent at least one of structural and material defects of the pipe.
	Solomon teaches synchronizing the disparate data from the plurality of sensors (Fig 4, step 104, see [0083] last 5 lines. For Example, see [0078]-[0079] );
storing the synchronized data in a database ( see [0106], [0167]. For example, a storage in a memory considered a database, see [0167] );
processing the synchronized data (see Fig 4, step 106, and Fig 7, [0075], [0105]. For example, see [0078]-[0080] ); and
presenting the synchronized data to a user (send alert to user, see [0170]. For example, user achieve proper synchronization [0075] ), wherein the synchronized data is configured to represent at least one of structural and material defects of the pipe (see [0014], [0070] last 2 lines. For example, when synchronization achieved enables recording specific points in time from sensors and transfer data pertaining to the pipeline network (i.e. the leak) including pipe materials, sizes, capacity, or other physical properties, see [0074]-[0075], [0135] ).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson to synchronize data and represent a structural and material defects of the pipe to the user as taught by Solomon that would provide an ability to synchronize sensors with a dynamic detection system that can adapt to varying conditions across the pipe network, e.g. detecting a leak within a pipe network (Solomon, [0080]-[0081]).
Olsson and Solomon do not teach at least some of the sensors operating at different scan rates.
Stein teaches some of the sensors operating at different scan rates (first scan rate of a first image device is different from a second scan rate of a second image device, see abstract last 8 lines. 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson to implement a couple of sensors having different scan rates as taught by Stein that would provide sufficient parallax information to enable stereo analysis (Stein, [0049]).  
As per Claim 18, Olsson in view of Solomon and Stein teaches the method of claim 16, Olsson does not teach comprising synchronizing the disparate data using a heartbeat signal.  Solomon further teaches synchronizing the disparate data using a heartbeat signal (Network time protocol “NTP” considered “heartbeat”, see [0088]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Olsson using NTP as heartbeat as taught by Solomon that would implement NTP or some other time distribution protocol for providing timing information to smartphones, e.g. for better synchronizing (Solomon, [0089], [0150] ).
As per Claim 19, Olsson in view of Solomon and Stein teaches t10he method of claim 16, Olsson further teaches wherein the synchronized data is configured to represent three-dimensional geometrical representation of the pipe ( image elements provide a 3D view of interior pipe, see col 2 lines 20-22, col 13 lines 35-37, col 14 lines 3-4).  
As per Claim 20, Olsson in view of Solomon and Stein teaches the method of claim 16, Olsson further teaches providing locomotion to the sensor arrangement using a reel ( signals provided via push cable, see col 9 lines 33-42, where inspection 110 in Fig 1 coupled to the end of cable 106 from a reel 102 which connected to image display device 104, col 8 lines 20-25 and 40-42 ).  
Conclusion
14.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865





/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863